                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                           Civil Action No. 7:19-cv-65-BO


REBECCA MARIE MUSE HUNT, by                 )
and through her Interim Guardians,          )
GLYNDA MUSE and STEPHEN L.                  )
MUSE, and GLYNDA MUSE and                   )
STEPHEN L. MUSE,                            )
                                            )
                   Plaintiffs,              )
                                            )
      vs.                                   )
                                            )    PLAINTIFFS’ MOTION TO SEAL
OFFICER DANIEL MAURICE SMITH,               )   EXHIBITS FROM SBI FILE FILED
individually and in his official capacity   )   IN SUPPORT OF MEMORANDUM
as a Police Officer for the City of         )   IN OPPOSITION TO MOTION FOR
Lumberton, THE CITY OF                      )        SUMMARY JUDGMENT
LUMBERTON, MICHAEL MCNEILL,                 )
individually and in his official capacity   )
as Chief of Police for the City of          )
Lumberton,                                  )
                                            )
                   Defendants.              )


      Plaintiffs, by and through counsel, hereby move the Court pursuant to Local

Rules 7.1, 7.2 and 79.2 to seal Exhibits RH-1, RH-2, RH-3, RH-4, RH-5, RH-6, RH-7,

RH-8, RH-9, RH-10 and RH-11, which exhibits are attached to Plaintiffs’

Memorandum in Opposition to Defendants’ Motion for Summary Judgment as these

exhibits are from the SBI files produced in discovery previously made confidential

by N.C. Gen. Stat. 132-1.4, and pursuant to the Consent Protective Order entered

by Chief U.S. District Court Judge, Terrence Boyle, on October 23, 2019.




         Case 7:19-cv-00065-BO Document 36 Filed 03/23/20 Page 1 of 3
      For the reasons set forth above and in the Memorandum filed concurrently

with this Motion, Plaintiffs respectfully request that the Court grant this motion

and permit Plaintiffs to seal Exhibits RH-1, RH-2, RH-3, RH-4, RH-5, RH-6, RH-7,

RH-8, RH-9, RH-10 and RH-11, which exhibits are attached to Plaintiffs’

Memorandum in Opposition to Defendants’ Motion for Summary Judgment.

      This the 23rd day of March 2020.


                                      /s/ J. Stewart Butler, III
                                     J. STEWART BUTLER, III
                                     N.C. State Bar No. 12887
                                     Anderson Johnson Lawrence & Butler, LLP
                                     P. O. Box 53945
                                     Fayetteville, NC 28305
                                     Telephone: (910) 483-1171
                                     Facsimile: (910) 483-5005
                                     jsbutler@andersonjohnson.com
                                     Attorney for Plaintiffs




                                         2



        Case 7:19-cv-00065-BO Document 36 Filed 03/23/20 Page 2 of 3
                           CERTIFICATE OF SERVICE


      I hereby certify that on the 23rd day of March 2020, I electronically filed the

foregoing PLAINTIFFS’ MOTION TO SEAL EXHIBITS FROM SBI FILE FILED

IN SUPPORT OF MEMORANDUM IN OPPOSITION TO DEFENDANTS’

MOTION FOR SUMMARY JUDGMENT                    with the Clerk of Court using the

CM/ECF system which will send notification of such filing to the following:

             James C. Thornton, Esq.
             N.C. State Bar No. 16859
             Cranfill, Sumner & Hartzog, LLP
             P. O. Box 27808
             Raleigh, NC 27611-7808
             jthornton@cshlaw.com

             David J. MacMain, Esq.
             PA State Bar No. 59320
             The MacMain Law Group, LLC
             433 W. Market Street, Suite 200
             West Chester, PA 19382
             dmacmain@macmainlaw.com


This the 23rd day of March 2020.

                                        /s/ J. Stewart Butler, III
                                       J. STEWART BUTLER, III
                                       N.C. State Bar No. 12887
                                       Anderson Johnson Lawrence & Butler, LLP
                                       P. O. Box 53945
                                       Fayetteville, NC 28305
                                       Telephone: (910) 483-1171
                                       Facsimile: (910) 483-5005
                                       jsbutler@andersonjohnson.com
                                       Attorney for Plaintiffs



                                         3



         Case 7:19-cv-00065-BO Document 36 Filed 03/23/20 Page 3 of 3
